Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/20/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawing Objections
The drawings filed on 11/20/2020 are objected to because figures 6-8 are blurry, and feature “an aperiodic pattern” in claim 9 is not shown in the drawings. Drawings should be in black and while lines, and the feature “an aperiodic pattern” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 9 and 11-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 7,
	The recitation “the reflectarray” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 9,
	The recitation “the reflective elements are arranged in an aperiodic pattern” in line 2 is confusing because it is not described in the specification and drawings. Clarification is required.

Regarding claim 11,
	The recitation “the reflected signal” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.
Regarding claim 12,
	The recitation “the reflectarray” in line 1 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al (US 7623071), hereinafter Ginn. 

Regarding claim 1,
Ginn discloses a signal reflection system (a conductive reflectarray (CR) 100, Fig 1a), comprising:
a substrate layer comprising a conductive layer (a ground plane 104, Fig 1a) and a dielectric layer (a dielectric layer 110, Fig 1a); and
a reflective layer (a reflective layer LRFL, Fig 1a) formed of an array of reflective elements (a conductive layer forming an array of conductive elements 105, Fig 1a).
Ginn does not explicitly teach the reflective elements arranged to generate a radio frequency (“RF”) signal that the reflects incident signals in a reflection direction.
	However, Ginn teaches reflective surfaces can comprise reflective structures other than ground planes, such as distributive Bragg reflectors (DBR) and photonic band gap structures. Moreover, the reflective surface can comprise a frequency selective surface (FSS) (col 4, lines 24-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements being arranged to generate a radio frequency (“RF”) signal reflecting incident signals in a reflection direction in Ginn, in order to provide less expensive reflectarrays that have decreased attenuation loss.
[AltContent: arrow][AltContent: textbox (NRAREA)][AltContent: arrow][AltContent: textbox (NRAREA)][AltContent: arrow][AltContent: textbox (LRFL)][AltContent: arrow][AltContent: textbox (SRFL)][AltContent: textbox (ST)][AltContent: ][AltContent: textbox (Ginn (US 7623071))]
    PNG
    media_image1.png
    429
    664
    media_image1.png
    Greyscale


Regarding claim 2, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the system is a passive system.

Regarding claim 3, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the array is a reflectarray having multiple reflective elements of different sizes in an arrangement (col 5, lines 50-56).

Regarding claim 4, 
Ginn as modified discloses the claimed invention, as discussed in claim 3.
Ginn teaches the reflection direction is determined by the arrangement of the reflective elements (col 1, lines 47-57).
Regarding claim 5, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflective layer is a frequency selective layer responsive to a range of frequencies (col 4, lines 24-32).

Regarding claim 6, 
Ginn as modified discloses the claimed invention, as discussed in claim 5.
Ginn teaches the range of frequencies is a millimeter frequency range (col 4, lines 33-37).

Regarding claim 7, 
Ginn as modified discloses the claimed invention, as discussed in claim 5.
Ginn teaches a control means coupled to the reflectarray, wherein the control means is adapted to steer reflected signals to a second direction, wherein the reflection direction is a first direction and the second direction is different from the first direction (col 5, lines 36-49).

Regarding claim 8, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflective elements are arranged in a periodic pattern to reflect incident waves (Fig 1c, col 4, lines 55-63).

Regarding claim 9, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn does not explicitly teach the reflective elements are arranged in an aperiodic pattern.
	However, Ginn teaches varying dimensions of a patch (col 5, lines 57-65). This teaching is result effect in order to provide an approximately 360° phase shift (col 5, lines 57-65). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the arrangement of varied-dimensions patches being as an arrangement of aperiodic pattern.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements being arranged in an aperiodic pattern in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 10, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the reflection direction is to an area outside a line of sight area of a radio transmitter (Fig 2b).

Regarding claim 11, 
Ginn as modified discloses the claimed invention, as discussed in claim 10.
Ginn does not explicitly teach the reflected signal improves a quality of signal to said area.
	However, Ginn teaches that at least for RF applications, it is known that the variable size patch reflectarrays have wider operating bandwidths than other common element layouts (col 5, lines 50-56).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflected signal improving a quality of signal to an area in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 12, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn does not explicitly teach the reflectarray is positioned on a glass surface.
	However, Ginn teaches the array of reflective elements (the array of conductive elements 105) is positioned on the dielectric layer 110 (Fig 1a). It’s well known in the art that a dielectric material may be glass.

Regarding claim 14, 
Ginn as modified discloses the claimed invention, as discussed in claim 1.
Ginn teaches the incident signals are wireless communication signals (Fig 2b).

Regarding claim 15, 
Ginn discloses a reflectarray structure, comprising:
a substrate structure (a substrate ST, Fig 1a) comprising multiple layers;
a first arrangement of reflective elements (conductive elements 105, Fig 1a) on a surface (a surface SRFL, Fig 1a) of a reflective layer (a reflective layer LRFL, Fig 1a) formed of an array of the conductive elements 105) of the substrate structure;
a second arrangement of non-reflective areas (non-reflective areas NRAREA, Fig 1a) on the surface of the reflective layer;
a conductive control configuration on a connection layer (a ground plane 104, Fig 1a) separated from the reflective layer of the substrate structure; and
a dielectric layer (a dielectric layer 110, Fig 1a) positioned between the reflective layer and the connection layer.
Ginn does not explicitly teach a conductive control configuration on the connection layer (the ground plane 104).
	However, Ginn teaches that conductive reflectarrays are generally formed by varying the dimensions of a patch (or other element) on top of a ground plane backed short dielectric layer (col 5, lines 57-65). This teaching is result effect in order to provide re-radiation (col 5, lines 57-65). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the varying of patch dimensions being as a conductive control configuration.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive control configuration on a connection layer in Ginn, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 16, 
Ginn as modified discloses the claimed invention, as discussed in claim 15.
Ginn does not explicitly teach the reflective elements and the first arrangement of reflective elements are artificially structured element used to control and manipulate physical phenomena, such as the electromagnetic (“EM”) properties of a signal including its amplitude, phase, and wavelength.
However, Ginn teaches that a "reflectarray" is a passive structure, made up of an array of elements. The elements can be electrically conductive or dielectric elements with each element in the array having specific reflectivity characteristics that in combination provides reflected phase front manipulation (col 3, lines 54-67; col 4, lines 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements and a first arrangement of reflective elements being artificially structured element used to control and manipulate physical phenomena, such as electromagnetic (“EM”) properties of a signal including its amplitude, phase, and wavelength in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 17, 
Ginn as modified discloses the claimed invention, as discussed in claim 16.
Ginn teaches the reflective elements are configured in one or more sizes (Fig 3b).

Regarding claim 18, 
Ginn as modified discloses the claimed invention, as discussed in claim 16.
Ginn teaches the reflective elements are configured in a one or more shapes (col 5, lines 43-44).

Regarding claim 19, 
Ginn as modified discloses the claimed invention, as discussed in claim 15.
Ginn does not explicitly teach reflective elements and the first arrangement of reflective elements has a phase distribution for incident signals resulting in redirection in a reflection direction.
However, Ginn teaches that the desired reflected phase front modification from incident radiation is achieved by the electrically conductive microscale elements, which electronically introduces desired degrees of phase shift to the incident radiation at each small unit cell of the structure (col 5, lines 25-29).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflective elements and a first arrangement of reflective elements having a phase distribution for incident signals resulting in redirection in a reflection direction in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Regarding claim 20, 
Ginn as modified discloses the claimed invention, as discussed in claim 19.
Ginn does not explicitly teach reflected signals are amplified.
	However, it’s well known in the art that a patch antenna element has a positive antenna gain.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflected signals being amplified in Ginn as modified, in order to provide less expensive reflectarrays that have decreased attenuation loss.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8650.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845